Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 16, 1974, which affirmed the disqualification of claimant from receiving benefits for a failure to request a hearing within the statutory period. It is conceded by claimant that the request for hearing was made more than 30 days after the mailing date of the notice of the initial determination. Section 620 (subd 1, par [a]) of the Labor Law has been construed by this court to require that a claimant must request a hearing within 30 days from the mailing of the notice of the initial determination (Matter of Mack [Catherwood], 28 AD2d 1020). Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.